DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/19/2021 is/are being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities:
Throughout
Consistently apply either US or European decimal point / comma notation for numbering
The office would request US decimal point notation due to the instant application being filed in the US
P9L19,20, “(l)” is a typo of “(L1)”, per Fig2
Objection is extended to all similar instances
Appropriate correction is required.


Drawings
The drawings are objected to because
Fig1
Reference character 2 missing in specification
Fig2
Reference character 12 missing per P10L10
Reference character D missing in specification
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation – Claim Language
Language and/or terms in the claims are interpreted as follows:
“the difference” between distances is being read as providing its own antecedent basis, due to the phrase being used in the context of a mathematical difference (subtraction) in lengths, unless otherwise explicitly noted
“relative thickness” is a term of art regarding the thickness of an blade profile along the span of the blade
Claim 9-13, “the relative thickness … is at least [X]%” is being read as requiring that the relative thickness within the claimed span be greater than [X]%, as understood in the context of the thickness has achieved/forms at least [X] thickness.
Applicant is using the term/concept “transition region” counter to the common understanding of one of ordinary skill in the art. Please see the two drawings provided below; the left drawing labeled Fig2 is applicant’s own drawing, while the right drawing labeled Fig1 Prior Art is Fig1 from 

    PNG
    media_image1.png
    542
    483
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    991
    694
    media_image2.png
    Greyscale



Claim Objections
Claims are objected to because of the following informalities:  
Inconsistent application of antecedent basis indication term, i.e. “said” verses “the”, for an individual given claim structure. The instant objection is extended to all instances of the instant issue.
The office explicitly notes that the claims may use either or both of “said” and “the” to indicate antecedent basis for a claim element, however consistently applying the chosen 
Claim 1
L7, reword “therebetween” to improve the clarity of the claim language
L13-14, amend “[[a]]the substantially circular or elliptical profile” to correct the typo of antecedent basis indication and to provide full formal antecedent basis
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L1-2, “substantially horizontal rotor shaft” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what to what degree of variation from a horizontal is or is not within the scope of “substantially”, as two of ordinary skill in the art could reasonably come to two different scope determinations as the claim language, and the specification, fails to provide guidance to those of skill to come to a uniform determination of the claim scope.
L3, “extends substantially in a radial direction” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what to what degree of variation 
L8, “when being impacted by an incident airflow, generating a lift” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is reciting a limitation that is only potentially infringed when an airflow is actually impacting the blade, or if the cited limitation is a functional limitation as to what reaction to an airflow results based on what blade contour is capable of / configured to functional produce.
For the purpose of applying art, the office will read the cited limitation as a functional limitation.
L3, “a substantially circular or elliptical profile” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what to what degree of variation from a circular or elliptical profile is or is not within the scope of “substantially”, as two of ordinary skill in the art could reasonably come to two different scope determinations as the claim language, and the specification, fails to provide guidance to those of skill to come to a uniform determination of the claim scope.
Claim 9
L2-3, “the relative thickness in a blade length interval of 0-80% of the longitudinal distance of the blade” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 10
L1-2, “the relative thickness in a blade length interval of 0-65% of the longitudinal distance of the blade” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would 
Claim 11
L1-2, “the relative thickness in a blade length interval of 80-95% of the longitudinal distance of the blade” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 12
L1-2, “the relative thickness in a blade length interval of 80-98% of the longitudinal distance of the blade” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 13
L1-2, “the relative thickness in a blade length interval of 80-90% of the longitudinal distance of the blade” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 14
L3-4, “said lift-generating profiles” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 9-12, 14 as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen (US 9,611,833), in view of Zamora (US 10,495,056).
Claim 1
Madsen discloses:
“A blade (blade 10) for a rotor of a wind turbine having a substantially horizontal rotor shaft (wind turbine 2), said rotor comprising a hub (hub 8), from which the blade having a longitudinal distance extends substantially in a radial direction when mounted to the hub (best seen Fig1), the blade having a longitudinal direction with a tip end (tip 14) and a root end (root 16) and a transverse direction (best seen Fig1-4, blade is a three dimensional structure), wherein said blade comprises:
a profiled contour (best seen Fig3) including a pressure side (pressure side 52) and a suction side (suction side 54), as well as a leading edge (leading edge 56) and a trailing edge (trailing edge 58) with a chord having a chord length extending therebetween (chord 60, length c), the profiled contour, when being impacted by an incident airflow, generating a lift (functional limitation. C1L18-19), wherein the
profiled contour is divided into: 
a root region having a substantially circular or elliptical profile closest to the hub (C1L20-21; Fig2/3, root region 30),
an airfoil region having a lift-generating profile furthest away from the hub (C1L21-22; best seen Fig2, airfoil region 34), and
a transition region between the root region and the airfoil region (C1L22-27; best seen Fig2, transition region 32), the transition region having a profile gradually changing in the radial direction from a circular or elliptical profile at the root region to the lift-generating profile of the airfoil region (C1L22-27), 
a shoulder having a shoulder width located at a first distance from the blade root end (Fig2, shoulder 40),
wherein the airfoil region extends from a second distance from the blade root end, wherein the second distance is smaller than the first distance so that the shoulder is located within the airfoil region.”
Madsen fails to explicitly disclose the shoulder being located within the airfoil region, as Madsen discloses (abstract, C1L27-28) that the shoulder is located at the “boundary between the transition region and the airfoil region”. 
Structurally, as Madsen’s region 32 is disclosed (C1L22-27) as “a profile gradually changing in the radial direction from a circular or elliptical profile at the root region to the lift-generating profile of the airfoil region” which is exactly the same language as used by applicant to disclose their own transition region. Further, please see the comparison below between Applicant’s Fig2 on the left and Madsen’s Fig2 on the right. The two drawings are virtually identical, with the differences being contrasting naming conventions to describe the structure, and a different distribution of profile cross-sections explicitly disclosed, including 

    PNG
    media_image1.png
    542
    483
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    504
    637
    media_image3.png
    Greyscale

	Applicant Fig2 	Madsen Fig2
Zamora teaches (Fig1, C1L65-C2L3) that it is known in the prior art to have intermediate egg-shaped blunt profile 32 as a transitional cross-section profile between root circle 31 and shoulder 28. Egg-shaped profile 32 is in the shape of an airfoil, and thus it is fair to consider the “airfoil region” as extending from the tip to at least include the radial position of airfoil profile 32.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art to form the cross-section profile of the transition region Madsen, as Madsen fails to explicitly show the precise cross-section profile of the transition region, and Zamora explicitly teaches that it is known in the prior art to form the profile of the transition region as intermediate egg-shaped airfoil profile 32 as shown in Fig1 of Zamora, and such a combination would result in the blade profile within region 32 of Madsen having the egg-shaped airfoil profile of Zamora with the reasonable expectation of successfully providing a wind turbine blade with an aerodynamic profile as the combination is merely applying a known in the art intermediate profile from Zamora to the blade profile of Madsen which is described by 
Claim 2
The modified arrangement of Madsen by the teachings of Zamora discloses: “The blade of claim 1, wherein the difference between the first distance and the second distance is greater than 2% of the longitudinal distance of the blade (Madsen: Fig2 fairly discloses at least 2% of the total span offsetting the shoulder and the radial position of a line defining an egg airfoil profile as taught by Zamora; Col. 9 Table 1 and Table 2, shoulder location is L.sub.W of 8.5m which corresponds to a span r/L location of 20.1756 %).”
Claim 3
The modified arrangement of Madsen by the teachings of Zamora discloses: “The blade of claim 2, wherein the second distance is less than 20% of the longitudinal distance of the blade (Madsen: Fig2, Col. 9 Table 1 and Table 2, shoulder location is L.sub.W of 8.5m which corresponds to a span r/L location of 20.1756 %, second distance is at a shorter span location than the shoulder, which as best seen in Fig2 is at less than 20% of the total span is between the root and a line defining the radial location of an egg airfoil profile as taught by Zamora)”
Claim 4
The modified arrangement of Madsen by the teachings of Zamora discloses: “The blade of claim 3, wherein the first distance is more than 18% and less than 25% of the longitudinal distance of the blade (Madsen: best seen Fig5 chord [c] maximum location is between 18-25% of span [r/L]; Col. 9 Table 1 and Table 2, shoulder location is L.sub.W of 8.5m which corresponds to a span r/L location of 20.1756 %).”
Claim 9
The modified arrangement of Madsen by the teachings of Zamora discloses: “The blade of Claim 1, wherein the relative thickness in a blade length interval of 0-80% of the longitudinal distance of the blade is at least 26% (Madsen: Fig5/6, Col. 9 Table 1 and Table 2, there is a relative thickness of 26.2% at radius 18 which corresponds to 42.7% ”
Claim 10
The modified arrangement of Madsen by the teachings of Zamora discloses: “The blade of Claim 9, wherein the relative thickness in a blade length interval of 0-65% of the longitudinal distance of the blade is at least 28% (Madsen: Fig5/6, Col. 9 Table 1 and Table 2, there is a relative thickness of 28.1% at radius 16 which corresponds to 37.9% span, and at 65% span corresponds to a radius of 27.3845 m, which per Table 2 is a relative thickness of 24.1-24.0%, thus the blade has a relative thickness greater than, equal to, and less than 28% somewhere within the 0-65% span).”
Claim 11
The modified arrangement of Madsen by the teachings of Zamora discloses: “The blade of Claim 1, wherein the relative thickness in a blade length interval of 80-95% of the longitudinal distance of the blade is at least 20% (Madsen: Fig5/6, Col. 9 Table 1 and Table 2, at 80% span corresponds to a radius of 33.7 m, which per Table 2 is a relative thickness of 24.0%, and at 95% span corresponds to a radius of 40.0235 m, which per Table 2 is an approximate relative thickness of 20.0% per the best fit line calculated below using Excel and the data points from Table 2 between radii 34-42.13, thus the blade has a relative thickness greater than, equal to 20% somewhere within the 80-95% span).”

    PNG
    media_image4.png
    610
    867
    media_image4.png
    Greyscale

Claim 12
The modified arrangement of Madsen by the teachings of Zamora discloses: “The blade of Claim 11, wherein the relative thickness in a blade length interval of 80-98% of the longitudinal distance of the blade is at least 20% (Madsen: Fig5/6, Col. 9 Table 1 and Table 2, at 80% span corresponds to a radius of 33.7 m, which per Table 2 is a relative thickness of 24.0%, and at 98% span corresponds to a radius of 41.2874 m, which per Table 2 is an approximate relative thickness of 18.7% per the best fit line calculated below using Excel and the data points from Table 2 between radii 34-42.13, thus the blade has a relative thickness greater than, equal to, and less than 20% somewhere within the 80-95% span).”

    PNG
    media_image5.png
    614
    862
    media_image5.png
    Greyscale

Claim 14
The modified arrangement of Madsen by the teachings of Zamora discloses: “The blade of claim 1, comprising one or more lift-generating profiles along a blade length interval of 95-97.5% of the longitudinal distance of the blade wherein the chord length of said lift-generating profiles is greater than 20% of the chord length at the shoulder (Madsen: Fig5/6, Col. 9 Table 1 and Table 2, per the best fit approximations calculated in Excel shown below the chord length at 95% span is 23.3% of the chord length at the shoulder and the chord length at 97.5% span is 14.1% of the chord length at the shoulder, thus the blade has a chord length within the 95-97.5% span that is greater than, equal to, and less than 20% of the shoulder chord length).”

    PNG
    media_image6.png
    902
    1042
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    110
    320
    media_image7.png
    Greyscale



Allowable Subject Matter
Claim 5-8, 13, 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “a first airfoil profile located at the second distance having a relative thickness of between 36% and 44%.” in combination with the remaining limitations of the claim. Madsen is identified as being the closest prior art of record, however as is best seen in Fig6 and Table 1 and 2, the second distance is located between a 0-20.2% span region between the root at 0% span and the shoulder is located at 8.5m which is a 20.2% span location, based on the calculated approximate relative thickness, as calculated in Excel and is shown below, at the shoulder results in a 45.2% relative thickness. The relative thickness in the 0-20.2% span region has a minimum of 45.2% relative thickness at the shoulder, and therefore any chosen second distance for the first airfoil profile will be greater than 45.2% relative thickness, thus Madsen fails to disclose a relative thickness within the claimed range of 36-44%.

    PNG
    media_image8.png
    497
    869
    media_image8.png
    Greyscale

Further, WO 2013/092852 Fig6 does not disclose the limitation of Claim 5 cited above in particular, as the term “relative thickness” is a known term of art and one of ordinary skill in the art would not reasonably construe the chordwise tapper of the profile 70 to read on “relative thickness” in light of the specification.
Claims 6, 7, 15, 16, 17, 18, 8 would be allowable over art based on dependency on claim 5.
Claim 13
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “the relative thickness in a blade length interval of 80-90% of the longitudinal distance of the blade is at least 25%” in combination with the remaining limitations of the claim. Madsen is identified as being the closest prior art of record, however as is best seen in Fig6 and Table 1 and 2, a relative thickness of at least 25% occurs at a radius of 20m which corresponds to a 47.47% span location, which is outside the claimed span range; while an 80-90% span region corresponds to a radii range of 33.7m to 37.9m which corresponds to a relative thickness range of roughly 24.0-21.9%, which is less than 25%; thus Madsen fails to disclose relative thickness of at least 25% within the claimed 80-90% span range.

    PNG
    media_image9.png
    618
    865
    media_image9.png
    Greyscale



Conclusion
:
US 8,241,000 to Blanton: Fig4/5, showing similar airfoil profile radially within the shoulder region, further the tables of Fig6-9 fail to disclose a relative thickness for a radial location(s) between the root and the shoulder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745